                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     July 08, 2019
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

MARK PAUL KIRKPATRICK                       §
                                            §
              Plaintiff.                    §
                                            §
                                            §
VS.                                         §     CIVIL ACTION NO. 3:16–CV–00337
                                            §
ANDREW SAUL,1                               §
COMMISSIONER OF THE SOCIAL                  §
SECURITY ADMINISTRATION                     §
                                            §
              Defendant.                    §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On February 22, 2018, this case was referred to United States Magistrate Judge

Andrew M. Edison. See Dkt. 16. On June 20, 2019, Judge Edison filed a Memorandum

and Recommendation (Dkt. 24) recommending that Plaintiff Mark Paul Kirkpatrick’s

Petition to Obtain Approval of a Fee for Representing a Social Security Claimant (Dkt.

23) be GRANTED.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).




1
   On June 17, 2019, Andrew Saul became the Commissioner of Social Security
(“Commissioner”) and is automatically substituted as a party pursuant to Federal Rule of Civil
Procedure 25(d).
      Based on the pleadings, the record and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED AND ADJUDGED that:

      (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 24) is
             APPROVED AND ADOPTED in its entirety as the holding of the Court;

      (2)    Plaintiff Mark Paul Kirkpatrick’s Petition to Obtain Approval of a Fee for
             Representing a Social Security Claimant (Dkt. 23) is GRANTED; and

      (3)    Kirkpatrick’s counsel is awarded $15,609.37 in attorney’s fees out of
             Kirkpatrick’s past-due benefits pursuant to Section 406(b). Kirkpatrick’s
             counsel is ordered to refund the Equal Access to Justice Act award in the
             amount of $3,345.54 directly to Kirkpatrick.


      It is so ORDERED.

             SIGNED at Galveston, Texas, this 8th day of July, 2019.


                                           ___________________________________
                                           George C. Hanks Jr.
                                           United States District Judge




                                          2
